DETAILED ACTION
Election/Restriction
The restriction requirement issued on 02/20/2020 is withdrawn. New restriction requirement is issued herein.

Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-19, drawn to a component carrier, classified in H05K1/028.
II. Claim 20, drawn to a method for manufacturing a component carrier, classified in H05K3/361.

The inventions are distinct, each from the other because of the following reasons:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the invention I having metal layer and the electric conductive layer as stack can be done by different methods such as plating, coating, and printing.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;					
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 	
(c) the prior art applicable to one invention would not likely be applicable to another invention.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.


If Invention I encompassing product claims 1-19 are elected, this application contains the claims directed to the following patentably distinct species: 
 
Specie A 	figure 1 (the bottom of the bendable portion 120 is flush with the bottoms of the rigid portions 121, 123; the metal layer 130 is a continuous layer and covers the whole area of the bendable portion 120);

Specie B	figure 2 (the metal layer 230 is formed at the bottom of the bendable portion 120, and the metal layer 230 is not flush with the bottom of the neighboring rigid portions 121, 123);

Species C	figure 3 (the metal layer 130 is not restricted to the bendable portion 120 but extends also into the rigid portions 121, 123 of the layer stack 101);

Species D	figure  4 (the bottom of the bendable portion 420 is flush with the bottoms of the rigid portions 421, 423; a solder mask 450 which forms the outermost 

The species are independent or distinct because species has different structural arrangement as specified in description of each species such as, Arrangement or structure of each species as stated above is different than arrangements or structure of another species as stated above In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species require different field of search (e.g. employing different search queries). Also, the prior art applicable to one specie would not likely be applicable to another specie. Such as, Arrangement or structure of  having species A as stated above require different field of search (e.g. employing different search queries) than other species. Also, the prior art applicable to one specie would not likely be applicable to another specie.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/PARESH PAGHADAL/Primary Examiner, Art Unit 2847